Citation Nr: 0704656	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  96-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for diverticulosis 
and cholecystectomy.

2.  Entitlement to an increased rating for conjunctivitis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for status post 
bilateral pterygium excision.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by impotency and erectile dysfunction.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability to include anxiety and dementia, 
claimed as a nervous condition and post-traumatic stress 
disorder (PTSD).

8.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had over 20 years of active military service, 
including periods of service from September 1950 to July 1952 
and from July 1958 to October 1970.  His DD-214 reflects 
receipt of the Purple Heart.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.  
Due to the complex procedural history involved in this 
appeal, the background as to each claim is outlined in the 
paragraphs that follow.  

With respect to the veteran's diverticulosis claim, service 
connection was initially granted in an unappealed 1972 rating 
action.  A 10 percent evaluation was assigned, which was 
later reduced to a noncompensable level in a February 1976 
rating action.  In a statement received by the RO on March 
15, 1991, the veteran requested an increased evaluation.  The 
rating decision on appeal is a September 1994 determination 
which confirmed the noncompensable evaluation.  A notice of 
disagreement (NOD) was received in December 1994.  A 
statement of the case (SOC) was issued in February 1996, and 
a substantive appeal was received in March 1996.  This claim 
came before the Board in September 2000 and December 2004.  
On those occasions, remands were ordered to accomplish 
additional development.

Regarding the veteran's claims of entitlement to increased 
ratings for conjunctivitis and status post bilateral 
pterygium excision, it is noted that service connection was 
initially established for those disabilities in an unappealed 
June 1971 rating decision.  The veteran subsequently claimed 
entitlement to higher evaluations and these requests were 
denied.  One such denial, issued in July 2003, was appealed 
by the veteran with the submission of an NOD in December 
2003.  An SOC was issued in May 2004 on these two claims, and 
a substantive appeal was received in June 2004.  Both matters 
came before the Board in December 2004, where the claims were 
denied.  Subsequently, the veteran raised his increased 
ratings claims on these issues anew in a communication 
received by the RO on July 29, 2005.  Such claims were denied 
in February 2006.  An NOD was received in March 2006 and an 
SOC was issued in June 2006.  The veteran perfected his 
appeal as to these issues by submitting a VA Form 9 in July 
2006.  

The veteran's claim of entitlement to service connection for 
hearing loss was initially denied by the RO in an unappealed 
June 1971 rating decision.  The veteran continued to request 
service connection for hearing loss on several occasions.  
Such claims were denied.  One such denial, issued by the RO 
in November 2002, was appealed by the veteran.  An NOD was 
received in December 2002.  An SOC was issued in May 2003 on 
the dementia and hearing loss claims, and a substantive 
appeal was received later that month.  The issue was then 
finally denied in a December 2004 Board decision.  Following 
that adverse determination, the veteran 
again sought to reopen his claim in correspondence received 
by the RO on July 29, 2005.  Such claim was denied in 
February 2006, which is the rating currently on appeal as to 
this issue.  

Regarding the claim of entitlement to service connection for 
a skin disability, this issue was initially considered and 
denied by the RO in a September 1994 rating decision.  An 
appeal ensued and the matter came before the Board in 
September 2000.  At that time, the claim was denied.  A 
subsequent statement received by the RO on August 6, 2002 was 
apparently construed as a request to reopen the claim.  Such 
request was denied by the RO in a November 2002 rating 
action.  An NOD was received by the RO in December 2002.  An 
SOC was issued in November 2005 and the substantive appeal 
was received in December 2005.  

The veteran's impotency and erectile dysfunction claim was 
also originally denied by the RO in a September 1994 rating 
decision.  An appeal was initiated and the matter came before 
the Board in September 2000.  At that time, the claim was 
denied.  In a statement received by the RO on July 29, 2005, 
the veteran requested that the claim be reopened.  Such 
request was denied in February 2006.  An NOD was received in 
March 2006 and an SOC was issued in June 2006.  The veteran 
perfected his appeal as to that issue by submitting a VA Form 
9 in July 2006.  

Finally, regarding the veteran's psychiatric claim, 
entitlement to a nervous condition was initially denied by 
the RO in an unappealed June 1971 rating decision.  A 
February 1996 rating action denied entitlement to service 
connection for a nervous condition.  A July 1998 rating 
action denied service connection for PTSD and a December 1999 
rating decision denied entitlement to service connection for 
dementia.  Those determinations were not appealed by the 
veteran.  Then, in August 2002, he again claimed entitlement 
to service connection for a nervous condition.  A November 
2002 rating action denied entitlement to service connection 
for early dementia.  The veteran submitted an NOD in December 
2002 and an SOC was issued in May 2003.  Later that month, 
the veteran's substantive appeal was received.  The Board 
then denied the claim in December 2004.  Following that Board 
denial, he again sought to reopen his claim in a 
communication received by the RO on July 29, 2005.  Such 
request was denied in a February 2006 rating decision which 
is the subject of the instant appeal.  

In November 2002, the veteran raised a claim of entitlement 
to service connection for tinnitus.  This claim has not been 
adjudicated.  Therefore, that matter is referred back to the 
RO for appropriate action.

It is also noted that, when this appeal was first before the 
Board in September 2000, a claim of entitlement to service 
connection for birth defects of a child was also for 
consideration and was remanded for further development.  
However, this issue was subsequently withdrawn by the veteran 
in a November 2000 communication.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
diverticulosis has been manifested by periodic complaints of 
abdominal pain; objectively, the evidence indicates no 
disturbance of bowel function, and no symptoms associated 
with colitis or gall bladder problems.

2.  Throughout the rating period on appeal, the veteran's 
conjunctivitis has been manifested by complaints of ocular 
itching and redness; objectively, the evidence 
indicates no current occurrence of conjunctivitis.

3.  The competent evidence of record shows no residuals 
associated with the veteran's status post bilateral pterygium 
excision; objectively, the veteran's vision loss has been 
attributed to refractive error and senile cataracts.  

4.  In an unappealed December 2004 Board decision, the 
veteran's request to reopen a claim of entitlement to service 
connection for hearing loss was denied.  

5.  The evidence added to the record since December 2004 does 
not relate to an unestablished fact necessary to substantiate 
the claim.

6.  In an unappealed September 2000 Board decision, the 
veteran's claim of entitlement to service connection for a 
skin disability was denied.  

7.  The evidence added to the record since September 2000 
does not relate to an unestablished fact necessary to 
substantiate the claim.

8.  In an unappealed September 2000 Board decision, the 
veteran's claim of entitlement to service connection for a 
disability manifested by impotency and erectile dysfunction 
was denied.

9.  The evidence added to the record since September 2000 
does not relate to an unestablished fact necessary to 
substantiate the claim.

10.  In unappealed rating decisions dated in February 1996 
and July 1998, and in a Board decision dated in December 
2004, the veteran's claims of entitlement to service 
connection for a nervous condition, PTSD and dementia were 
denied.

11.  The evidence added to the record since the unfavorable 
February 1996 and July 1998 rating decisions and subsequent 
to the December 2004 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim.

12.  The competent evidence does not demonstrate that the 
veteran has loss of use of a creative organ due to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for diverticulosis and cholecystectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.114, Diagnostic Codes 7314, 7319, 7323, 
7327 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for conjunctivitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.84a, Diagnostic Code 6018 (2006).

3.  The criteria for entitlement to a compensable evaluation 
for status post bilateral pterygium excision have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.84a, Diagnostic Code 6034 
(2006).

4.  The December 2004 Board decision denying the veteran's 
request to reopen a claim of entitlement to service 
connection for hearing loss is final.  38 U.S.C.A. § 7104 
(West 2002).

5.  The evidence received subsequent to the December 2004 
Board decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156, 3.159 (2006).

6.  The September 2000 Board decision denying the veteran's 
request to reopen a claim of entitlement to service 
connection for a skin disability is final.  38 U.S.C.A. § 
7104 (West 2002).

7.  The evidence received subsequent to the September 2000 
Board decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for a 
skin disability have not been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.159 (2006).

8.  The September 2000 Board decision denying the veteran's 
claim of entitlement to service connection for a disability 
manifested by impotency and erectile dysfunction is final.  
38 U.S.C.A. § 7104 (West 2002).

9.  The evidence received subsequent to the September 2000 
Board decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for a 
disability manifested by impotency and erectile dysfunction 
have not been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 
3.159 (2006).

10.  The February 1996 and July 1998 rating decisions denying 
entitlement to service connection for a nervous condition and 
for PTSD, and the December 2004 Board decision denying the 
veteran's claim of entitlement to service connection for 
dementia are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

11.  The evidence received subsequent to the February 1996 
and July 1998 rating decisions, and subsequent to the 
December 2004 Board decision is not new and material, and the 
requirements to reopen a claim of entitlement to service 
connection for a nervous condition, PTSD, and dementia have 
not been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 
(2006).

12.  Entitlement to special monthly compensation based on 
loss of use of a creative organ is not established. 38 
U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a September 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

With respect to the issues involving the question of whether 
new and material evidence has been received to reopen 
previously denied claims, the Board calls attention to Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  That case addresses 
notice requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

In the present case, the September 2005 notice letter 
discussed above informed the veteran as to the definitions of 
new and material evidence, and also identified the bases for 
the prior denials of the claims.  As such, that communication 
satisfies the requirements under Kent.  

The September 2005 letter did not expressly address the 
veteran's skin or diverticulosis claims.  However, because 
the veteran was informed of the evidence necessary to 
substantiate his claim in the statements of the case and 
supplemental statements of the case, the omission of these 
disabilities in the September 2005 letter is found to be 
harmless error.  

It is further observed that the September 2005 notice letter 
did not apprise the veteran of the laws pertaining to 
disability ratings or effective dates.  However, such 
information was later provided in March 2006 and October 2006 
communications.  In any event, because the instant decision 
denies the veteran's claims, no higher rating or effective 
date will be assigned.  As such, there is no prejudice to the 
veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
with respect to the veteran's diverticulosis claim,
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment and examination.  
Additionally, the veteran's statements in support of his 
appeal, to include testimony provided at a May 1998 hearing 
before the undersigned, are affiliated with the claims 
folder.  The Board has carefully reviewed such  statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased ratings

A.  Diverticulosis and cholecystectomy

As previously noted, the veteran's claim of entitlement to an 
increased rating for diverticulosis and cholecystectomy was 
received by the RO on March 15, 1991.  
As such, the rating period on appeal is from March 15, 1990, 
one year prior to the date of receipt of the reopened 
increased rating claims.  See 38 C.F.R. § 3.400(o)(2).

Throughout the rating period on appeal, the veteran's 
diverticulosis and cholecystectomy has been evaluated as 
noncompensable.  He was initially rated pursuant to 
Diagnostic Code 7327-7314.  

The Board observes that the schedular criteria under 
38 C.F.R. § 4.114, pertaining to the digestive system, 
underwent revision during the pendency of the appeal.  Such 
changes were effective July 2, 2001.  However, the changes 
relate only to diseases of the liver, and did not alter the 
Diagnostic Codes pertinent to the present discussion.

As in effect both prior to and as of July 2, 2001, Diagnostic 
Code 7327 instructs the rater to evaluate diverticulitis as 
either irritable colon syndrome, peritoneal adhesions, or 
colitis, depending on the predominant disability picture.  
Here, the Board finds that evaluation under Diagnostic Code 
7319 (irritable colon syndrome) and 7323 (colitis) are 
relevant to the veteran's claim.  

Under Diagnostic Code 7319, a noncompensable evaluation is 
warranted where the evidence reveals mild irritable colon 
syndrome, with disturbances of bowel function with occasional 
episodes of abdominal distress.  In order to be entitled to 
the next-higher 10 percent evaluation, the evidence must 
demonstrate moderate irritable colon syndrome, with frequent 
episodes of bowel disturbance with abdominal distress.  

In the present case, VA treatment records dated in January 
1990 show complaints of abdominal discomfort.  The initial 
diagnosis in January 1990 was "rule out diverticulitis."  
However, such records did not indicate any bowel disturbance 
such as to warrant a compensable rating.  Moreover, while the 
1990 clinical reports also reflected complaints of vomiting 
and nausea, a review of such records indicates that these 
symptoms were ultimately associated with an intestinal 
obstruction, shown in an October 1990 x-ray study.  Such 
evidence did not attribute the veteran's symptoms to his 
service-connected diverticulosis.  Indeed, diverticulitis was 
listed on an October 1990 VA treatment report as a clinical 
diagnosis that did not impact the episode of care.  Similar 
abdominal complaints in January 1991 were again not 
attributed to diverticulosis.

Subsequent evidence of record also fails to support a 
compensable evaluation under Diagnostic Code 7319.  Indeed, 
while the veteran underwent a colonoscopy in 2005, the 
evidence does not reveal symptomatology commensurate with a 
compensable evaluation.  In this regard, VA treatment records 
dated in January 2001, April 2001, July 2001, January 2002, 
May 2002, August 2002, May 2003 and August 2003 show a 
nontender abdomen.  Moreover, the veteran denied abdominal 
pain, nausea and vomiting in a September 2003 VA clinical 
record.  Additionally, VA outpatient treatment reports dated 
in December 2003, May 2004 and November 2004 continue to note 
that the veteran's abdomen was nontender.  It is recognized 
that a VA outpatient treatment record dated in December 2004 
indicated complaints of an upset stomach.  However, the 
veteran denied nausea and diarrhea.  Moreover, upon VA 
examination in December 2005, the veteran denied any major 
gastrointestinal complaints including anorexia, early 
satiety, changes in bowel habits, tenesmus and 
gastrointestinal bleeding.  He also denied abdominal pain, 
vomiting, hematemesis and diarrhea, but did not chronic 
constipation.  

The Board acknowledges the veteran's hearing testimony 
offered in May 1998.  At that time, he reported that he 
experienced recurrent bleeding with respect to his 
diverticulosis.  He also reported daily colic pain.  
Additionally, he testified that his symptomatology included 
frequent nausea and vomiting, as well as frequent diarrhea.  
However, these complaints have not been shown in the 
objective evidence detailed above.  

As the competent evidence does not demonstrate frequent 
episodes of bowel disturbance with abdominal distress as a 
result of the service-connected diverticulosis, a compensable 
rating under Diagnostic Code 7319 is not appropriate here.  

Again, Diagnostic Code 7323, concerning ulcerative colitis, 
is also for consideration in the present appeal.  Under that 
Code section, a 10 percent rating is warranted where the 
evidence shows moderate ulcerative colitis with infrequent 
exacerbations.  However, the medical evidence during the 
period in question does not show moderate ulcerative colitis.  
As already noted, the gastrointestinal symptomatology treated 
in 1990 was related to an intestinal obstruction that is not 
a component of the service-connected disability currently on 
appeal.  Again, an October 1990 VA record expressly indicated 
that diverticulitis was not a factor in the veteran's 
complaints at that time.   The subsequent evidence of record 
detailed above does not demonstrate symptomatology associated 
with colitis.  

Diagnostic Code 7314, for chronic cholecystitis, is also 
applicable here.  Under that Diagnostic Code, a 
noncompensable evaluation is warranted for mild symptoms.  To 
be entitled to the next-higher 10 percent rating, the 
evidence must show moderate cholecystitis, with gall bladder 
dyspepsia, confirmed by x-rays, and with infrequent attacks 
(not over two or three a year) of gall bladder colic, with or 
without jaundice.

Here, despite the veteran's May 1998 testimony to the 
contrary, the competent evidence does not indicate gall 
bladder dyspepsia or colic such as to justify assignment of a 
compensable rating under Diagnostic Code 7314.

In conclusion, there is no support for a compensable 
evaluation for the veteran's diverticulosis and 
cholecystectomy.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

B.  Conjunctivitis

As previously noted, the veteran's claim of entitlement to an 
increased rating for conjunctivitis was received on July 29, 
2005. As such, the rating period on appeal is from July 29, 
2004, one year prior to the date of receipt of the reopened 
increased rating claims.  See 38 C.F.R. § 3.400(o)(2).  
However, 38 C.F.R. § 4.1 provides that, in evaluating a 
disability, such disability is to be viewed in relation to 
its whole recorded history.  Therefore, the Board will 
consider clinical records dated prior to July 29, 2004, to 
the extent that they are found to shed additional light on 
the veteran's disability picture as it relates to the rating 
period on appeal. 

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent evaluation for conjunctivitis pursuant 
to Diagnostic Code 6018.  

Under Diagnostic Code 6018, a 10 percent evaluation is 
warranted for active chronic conjunctivitis with objective 
symptoms.  That rating represents the maximum benefit under 
that Code section.  Therefore, Diagnostic Code 6018 cannot 
serve as a basis for a higher evaluation here.  Moreover, the 
veteran's symptomatology does not allow for assignment of an 
increased rating under any alternate Diagnostic Code.  
Indeed, VA examination in May 2003 did not indicate any eye 
abnormalities because of his conjunctivitis.  The diagnosis 
indicated that the veteran's conjunctivitis was mild and 
seasonal in nature.  Indeed, the fact that it is seasonal 
clearly means the veteran does not continuously suffer from 
the condition.  He did complain of redness and itching, but 
VA treatment records dated from 2001 to 2003 show no 
complaints concerning the eyes and no recurrences of 
conjunctivitis.  In fact, there was no conjunctivitis noted 
upon the most recent VA eye examination in October 2005.  The 
veteran does wear eyeglasses, but no medical professional has 
stated that the conjunctivitis has had an adverse effect on 
the veteran's visual acuity.  Rather, the VA examiner in 
October 2005 stated that the veteran's loss of vision was 
attributable to refractive error and senile cataracts.  

Again, there are no alternate Diagnostic Codes under which to 
evaluate the veteran's minimal complaints reflected above.  
Thus, the 10 percent maximum benefit currently assigned under 
Diagnostic Code 6018 appropriately reflects the veteran's 
current disability picture.  In this regard, the Board notes 
that the purpose of VA disability benefits is to compensate 
for loss of earning capacity due to a service-connected 
disorder.  There is absolutely no evidence that the veteran's 
conjunctivitis has affected his employability in any manner.  
Therefore, because the veteran's minimal complaints are 
already being compensated, and because the veteran is 
receiving the maximum schedular evaluation, an increased 
disability rating cannot be granted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



C.  Status post bilateral pterygium excision

As previously noted, the veteran's claim of entitlement to an 
increased rating for status post bilateral pterygium excision 
was received on July 29, 2005. As such, the rating period on 
appeal is from July 29, 2004, one year prior to the date of 
receipt of the reopened increased rating claims.  See 38 
C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides 
that, in evaluating a disability, such disability is to be 
viewed in relation to its whole recorded history.  Therefore, 
the Board will consider clinical records dated prior to July 
29, 2004, to the extent that they are found to shed 
additional light on the veteran's disability picture as it 
relates to the rating period on appeal. 

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable evaluation for status post 
bilateral pterygium excision pursuant to Diagnostic Code 
6034.  

Under Diagnostic Code 6034, the rater is instructed to 
evaluate the disability based on loss of vision.  As 
indicated upon VA examination in May 2003 and October 2005, 
the veteran does have some vision loss.  However, such vision 
loss was attributable to refractive error.  Refractive error 
of the eye, in and of itself, is not a disease or injury 
within the meaning of applicable law.  See 38 C.F.R. § 
3.303(c).  Moreover, the VA examiner in October 2005 also 
attributed the veteran's vision loss to senile cataracts.  No 
competent evidence of record demonstrates that the veteran 
has loss of vision due to the prior excision of the bilateral 
pterygium.  Therefore, there is no support for assignment of 
a compensable rating here.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular considerations 

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

II.  New and material evidence

Based on the procedural histories regarding the veteran's 
hearing loss, skin, impotency/erectile dysfunction and 
psychiatric claims, as set forth earlier, the appropriate 
issue for consideration is whether new and material evidence 
has been received to reopen the claims.

The Board notes that the November 2002 rating decision on 
appeal with respect to the veteran's skin disability 
characterized the issue as that of service connection on the 
merits.  However, there had been a prior final Board denial 
in September 2000.  In this vein, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claims after this date, the new version 
of the law is applicable in this case.  Under the revised 
regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The Board will address each new and material claim in turn, 
beginning with the issue of hearing loss.  Again, the Board 
determined in December 2004 that new and material evidence to 
reopen a claim of entitlement to service connection for 
hearing loss had not been received.  That determination is 
final.  See 38 U.S.C.A. § 7104.  

The evidence of record at the time of the last final Board 
decision in December 2004 included service medical records 
which indicated that the veteran was exposed to gunfire.  
Such service records contained a diagnosis of sensorineural 
hearing loss rendered in April 1970.  However, post-service 
VA examination in 1971 indicated no hearing problems.  Thus, 
the competent evidence demonstrated transient hearing loss in 
service, rather than a chronic disability.  Also of record at 
the time of the December 2004 Board denial were VA outpatient 
treatment reports dated in 2002, which did not contain any 
diagnoses of hearing loss.  For this reason, it was 
determined that they were not material to the claim.  

The evidence added to the record subsequent to the December 
2004 Board decision includes VA clinical records.  Such 
records were not previously before agency decisionmakers.  
However, this evidence does not relate to an unestablished 
fact necessary to substantiate the claim.  Specifically, such 
evidence does not demonstrate current chronic hearing loss 
disability.  In fact, it does not appear that the outpatient 
treatment records dated in 2005 and 2006 make even an 
indirect reference to the veteran's hearing acuity.  
Therefore, the newly received evidence is not material as 
contemplated under 38 C.F.R. § 3.156(a), and as such, the 
veteran's request to reopen a claim of entitlement to service 
connection for hearing loss is denied.  

With respect to the skin claim, that issue was last denied by 
the Board in September 2000.  That determination is final.  
See 38 U.S.C.A. § 7104.  

The evidence of record at the time of the last final Board 
decision in September 2000 included service medical records 
which did not reflect any complaints or treatment referable 
to a skin disability.  Also of record was a post-service VA 
examination conducted in 1971, which indicated normal skin 
findings.  Other post service treatment and examination 
reports then of record did not reveal any complaints or 
findings with respect to a skin disability.  

The evidence added to the record subsequent to the September 
2000 Board decision includes VA clinical records.  Such 
records were not previously before agency decisionmakers.  
However, these records do not reveal complaints or diagnoses 
relating to a skin disability.  Therefore, the newly received 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim.  As such, it is not material under 
38 C.F.R. § 3.156(a) and the request to reopen a claim of 
entitlement to service connection for a skin disability is 
denied.  

Regarding the veteran's claim of entitlement to service 
connection for a disability manifested by impotency and 
erectile dysfunction, this claim was last denied by the Board 
in September 2000.  That determination is final.  See 
38 U.S.C.A. § 7104.  

The evidence of record at the time of the last final Board 
decision in September 2000 included VA outpatient treatment 
records dated in 1989 which demonstrated a current disability 
of impotency and erectile dysfunction.  However, as the 
evidence did not contain any opinions of etiology linking 
such current disability to active service, the claim was 
denied.  

The evidence added to the record subsequent to the September 
2000 Board decision includes VA clinical records.  Such 
records were not previously before agency decisionmakers.  
However, these records do not relate to an unestablished fact 
necessary to substantiate the claim.  Specifically, the newly 
received evidence does not contain any competent opinions 
causally relating current sexual dysfunction to active 
service or to the veteran's claimed herbicide exposure during 
service.  As such, the evidence added to the record 
subsequent to September 2000 is not material under 38 C.F.R. 
§ 3.156(a) and the request to reopen a claim of entitlement 
to service connection for impotency and erectile dysfunction 
is denied.  

Finally, the veteran's psychiatric claim has been previously 
denied.  It is noted that entitlement to service connection 
for a nervous condition was denied by the RO in February 
1996, and entitlement to service connection for PTSD was 
denied by the RO in July 1998.  Those decisions were not 
appealed and became final.  See 38 U.S.C.A. § 7105.  
Moreover, a December 2004 Board decision denied entitlement 
to service connection for dementia, and that determination is 
also final.  See 38 U.S.C.A. § 7104.

The evidence of record at the time of the last final 
decisions in 1996, 1998, and 2004 included a 1971 VA 
examination showing a diagnosis of anxiety neurosis.  Also of 
record were subsequent clinical reports reflecting additional 
treatment for psychiatric complaints.  However, in 1996 the 
veteran's claim of entitlement to service connection for a 
nervous condition was denied because there was no evidence to 
show that a current disability was incurred in service.  In 
1998, his PTSD claim was denied as there was no confirmed 
diagnosis.  Finally, in 2004, his dementia claim was denied 
due to an absence of evidence demonstrating a causal 
relationship between the veteran's currently diagnosed 
dementia and his active service.

The evidence added to the record subsequent to the 1996, 1998 
and 2004 rating decisions includes VA clinical records 
demonstrating continued psychiatric treatment.  Such records 
were not previously before agency decisionmakers.  However, 
these records do not relate to an unestablished fact 
necessary to substantiate the claim.  Specifically, the newly 
received evidence does not contain any competent opinions 
causally relating any current psychiatric disability to 
active service.  Moreover, such evidence does not include 
confirmed diagnoses of PTSD as required under 38 C.F.R. 
§ 4.125 and further does not verify any reported in-service 
stressor, as required under 38 C.F.R. § 3.304(f).  As such, 
the evidence added to the record subsequent to the last final 
rating decisions is not material under 38 C.F.R. § 3.156(a) 
and the request to reopen a claim of entitlement to service 
connection for a nervous condition, PTSD, and dementia is 
denied.  

III.  Special monthly compensation 

The veteran is claiming entitlement to special monthly 
compensation (SMC) based on loss of use of a creative organ.

The Board notes that SMC is a special statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's rating schedule.  
Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 
3.352.

As pertinent to the veteran's claim here, SMC is payable at a 
specified rate if the veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs.  38 U.S.C.A. § 
1114(k) (West 2002), 38 C.F.R. § 3.350(a) (2006).

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. § 
3.350(a)(1)(i) (2006).

While the evidence of record does indicate sexual 
dysfunction, there is no competent finding that such 
dysfunction may be related to any service-connected 
disability.  Indeed, the veteran is service-connected for 
conjunctivitis, headaches, status post bilateral pterygium 
excision and diverticulosis, none of which involve the 
genitourinary system. 

Based on the foregoing, there is no basis for a grant of 
special monthly compensation due to loss of use of a creative 
organ.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).
 
ORDER

Entitlement to a compensable rating for diverticulosis and 
cholecystectomy is denied.

Entitlement to a rating in excess of 10 percent for 
conjunctivitis is denied.

Entitlement to a compensable rating for status post bilateral 
pterygium excision is denied.

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for hearing loss is denied.

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for a skin disability is denied.

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for a disability manifested by impotency and 
erectile dysfunction is denied.

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for a psychiatric disability to include anxiety 
and dementia, claimed as a nervous condition and post-
traumatic stress disorder (PTSD), is denied.

Entitlement to special monthly compensation based on loss of 
use of a creative organ is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


